Citation Nr: 0215966	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  99-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1963 
to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

In May 2001, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 2002).  

The case was previously before the Board in August 2001, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records reveal that the 
veteran had complaints of low back pain in February 1967; the 
diagnosis was myositis.

3.  The veteran's spine was noted to be normal on separation 
examination in June 1967.

4.  The veteran has a current diagnosis of degenerative disc 
disease at L5-S1.

5.  There is no medical evidence of record that relates the 
veteran's current degenerative disc disease to his inservice 
myositis. 


CONCLUSION OF LAW

A low back disorder to include degenerative disc disease at 
L5-S1, was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(5)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In March 2001 the RO sent the veteran a letter which informed 
him of the evidence needed to substantiate his claims and 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  In addition, at the 
personal hearing conducted before the undesigned in May 2001, 
the veteran was informed of the necessity of showing that his 
current back disability is linked to back complaints during 
service.  See Transcript of Hearing, p. 7, May 22, 2001; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  This letter also informed the veteran 
that VA would obtain a medical examination and medical 
opinion if warranted.  In April 2001 and January 2002 VA 
examinations of the veteran were conducted.  The Board 
concludes that these documents informed the appellant of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant has not 
identified any additional treatment records that have not 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  In its remand, the Board 
solicited an opinion from a VA physician regarding a nexus 
between a current disorder and an injury during service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2001).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a back injury during service; 
(2) whether he has a current low back disorder disability; 
and, if so, (3) whether the current disability is 
etiologically related to the left foot injury during military 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). However, lay evidence may be 
sufficient to support the first issue in this case, 
especially considering that the veteran's service medical 
records have been lost or destroyed.  Caluza, 7 Vet. App. at 
506; Layno, 6 Vet. App. at 469, citing Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 
619, 620 (1992).

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with medical treatment records which span the veteran's 
entire period of military service.  A January 1967 treatment 
record reveals that the veteran had complaints of back pain.  
A February 3, 1967 treatment record reveals that the veteran 
continued to have complaints of low back pain and that it had 
been present for approximately three months.  No injury was 
reported.  Range of motion of the spine was normal as was 
neurologic testing.  Some tenderness of the right paraspinal 
and gluteal area was noted.  X-ray examination revealed no 
abnormalities.  The diagnosis was myositis.  Treatment was 
undertaken and a March 1967 medical record reveals that the 
treatment was successful and that the symptoms had 
essentially resolved.  In June 1967, a separation examination 
of the veteran was conducted.  On evaluation, the veteran's 
spine was "normal" with no abnormality noted by the 
examining physician.  

In October 1967, a VA examination of the veteran was 
conducted.  Musculoskeletal examination was normal with no 
spine abnormality noted.  In June 1969, another VA 
examination of the veteran was conducted. Musculoskeletal 
examination was normal.  There was no evidence of limitation 
of motion of the spine and no evidence of tenderness or 
spasm.  A neurologic examination was also conducted.  The 
veteran reported pain in the area of his right lower back 
that made makes his right leg give out.  The examiner noted 
some tenderness of the right paraspinal muscles.   However 
all other neurologic testing revealed normal results.  The 
diagnosis was that there was no evidence of neurologic 
disease.  X-ray examination of the lumbosacral spine was 
negative for abnormalities.  Both examiners noted that the 
veteran was obese.  

A private medical treatment record dated March 1976 reveals 
that the veteran had complaints of low back pain.  The 
diagnostic impression was "back sprain. probable lumbar 
disc."  However, the veteran was hospitalized and a 
myelogram was conducted at the L2-3 level, the level of the 
veteran's pain; the results were normal with no disc 
abnormality noted. 

A February 1987 private medical treatment record reveals that 
the veteran had a history of low back pain dating from 1982.  
An October 1987 private radiology report reveals that x-ray 
examination of the veteran's lumbar spine was conducted.  
This x-ray indicated disc space narrowing and reactive 
sclerosis at L5-S1.  A May 1990 x-ray report reveals that the 
veteran had complaints of lumbar pain subsequent to being in 
a motor vehicle accident.  X-ray examination revealed no 
fractures and no disc space abnormalities.  An August 1992 
medical history indicated that the veteran had a prior CT 
examination which showed degenerative disc disease at L5-S1.  
In October 1997, a private MRI examination of the veteran was 
conducted.  It revealed advanced degenerative disc disease at 
L5-S1 and mild degenerative changes at L4-L5.  

In May 2001, the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that he injured his back during service and that he 
suffered from back pain ever since.  

In January 2002 the most recent VA examination of the veteran 
was conducted.  The examination report states:

This gentleman's C-file was thoroughly reviewed 
prior to his interview and exam today.  He is a 
57-year-old white male Marine Corps and then Army 
National Guard veteran who has several medical 
entities in his history.  He has chronic
obesity.  He is a diabetic.   . . .  He has DJD 
status post left knee arthroscopy done.  He has 
past left shoulder surgery and he also has chronic 
low back pain which we are seeing him for today.  
He hurt his back while playing basketball.  He 
complained of low back pain back in 1/67 while he 
was [on active service].  His exam was normal at 
that time.  A VA exam in 1969 also was considered 
normal.  Then in 3/76, he again complained of low 
back pain after playing basketball again.  He 
complained of low back pain again in 1985 and in 
2/90.  An MRI was done in 2/96 and disclosed mild 
diffuse bulging of L4-5 disc space and bulge of 
L4-5 disc consistent with focal disc herniation 
and also osteophytic spurring was noted.  Another 
MRI was taken 10/97 showing degenerative disc 
disease of L5-SI with a 5 mm. retrolisthesis of L5 
on Si, mild DJD at L4-5 level is noted but no disc 
herniation was noted.  He was seen by several 
doctors at several different sites.  These doctor 
visits started in 1987 which was 20 years after 
his original claim of low back injury.   . . .  In 
1976, when he was 31 years old, an outside 
hospital in Pittsburgh discharge summary notes 
report that they did a myelogram and they did, in 
fact, rule out discogenic pathology after his 
treatment for low back pain and sprain after again 
playing basketball.  Also mentioned was his being 
overweight.  

In 1990, he complained of low back pain after a 
motor vehicle accident.  In 1995, he complained of 
a flare up of low back pain after a job change 
that required him getting up and down out of his 
seat and more bending and twisting motions were 
required.  His main complaint today is "I get 
shooting pain down my legs and the left big toe 
gets numb sometimes."  Treatment is over-the-
counter Tylenol PM and he takes an occasional 
Advil p.r.n.  He has had some physical therapy in 
the military which he had for three times a week 
for a period of time.  He has had past 
chiropractic treatments.  He has also had more 
physical therapy in the civilian sector over the 
years.  He also has had past steroidal injections 
he tells me.  Severity of pain of the low back is 
8-9 and it is every day.  He says it is worse in 
the morning.  Aggravating factors are stretching, 
physical activity and too much walking aggravates, 
as well as long distance driving.  Alleviating 
factors are taking medication on a p.r.n. basis 
and changing positions and using moist heat on 
occasion.  He says he used to have a lumbar corset 
but doesn't have any orthopedic devices currently.  
There has been no surgery to the back.  The 
original history by going through the  history 
seems to be 1/67 when he was playing basketball.  
As far as his ADLs, etc., he says he is retired.  
He says he walks a lot to help lose weight.  His 
weight has been a chronic problem.  He is not 
involved in any sports activities.  He does not 
drive. 

PHYSICAL EXAMINATION:  He has a large abdominal 
ptosis and abdominal obesity.  He is 232.25 pounds 
and he says he has gained about 6 pounds since 
this past summer.  Lumbosacral spine range of 
motion reveals forward flexion 0-70 degrees, 
extension 0-20 degrees which was his most 
aggravating motion.  Lateral flexion was 0-30 
degrees, rotation was 0-30 degrees also 
bilaterally.  No postural abnormalities were 
noted.  Muscles were soft.  There were no spasms 
encountered during this exam.  There are no 
neurological abnormalities demonstrated. 

STUDIES:  Lumbosacral spine x-ray was taken at 
this time and showed marked L5-Sl disc narrowing 
and about a 3 mm. retrolisthesis of L5 on S1.  
These findings are really no different than the 
old records that I have reviewed so nothing new is 
documented today.

DIAGNOSIS:
1.  Degenerative disc disease - L5-Sl level, very 
mild retrolisthesis at the same level.

OPINION:
This gentleman has had an original injury playing 
basketball back in 1/67.  Follow up exams were 
normal.  X-rays were normal.  He has had medical 
visits complaining of low back pain which were 20 
years after his injury playing basketball.  In 
1987, it was the first radiologic evidence of any 
degenerative changes.  Then in 1998, he was struck 
from behind in a motor vehicle accident and again 
complained of low back pain.  On top of that, his 
weight has been a problem for years which is an 
aggravating factor to the low back.  Based on my 
clinical experience, I would say that I do not see 
any direct correlation of any weight to say that 
there is any relationship to his original low back 
pain from playing basketball to his current 
degenerative disc disease condition that he has 
currently.

The preponderance of the evidence is against the veteran's 
claim.  The service medical records show that the veteran had 
a low back injury during active service in early 1967.  The 
diagnosis was myositis and this disorder apparently resolved 
by the time of the veteran's separation examination in June 
1967, which showed a normal spine.  The veteran did have 
complaints of back pain in 1976, but there was no evidence of 
degenerative disc disease on proper testing.  The veteran 
currently has degenerative disc disease at L4-L5 and L5-S1.  
However, the earliest evidence of disc involvement is in 
1987, which is over two decades after the veteran's active 
military service.  Moreover, there is no competent medical 
evidence of record, which relates the veteran's current 
degenerative disc disease to his military service, or to the 
back injury during service.  Rather, the only medical opinion 
of record indicates there is no correlation between the 
inservice injury and the current degenerative disc disease.  


ORDER

Service connection for a low back disorder is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

